ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, the findings and recommendation of the hearing committee, and considering the record,
IT IS ORDERED that John Ernest Brown, Louisiana Bar Roll number 14103, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(D). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that respondent may petition for transfer to active status no sooner than one year from the date of this order. Prior to seeking reinstatement to active status, respondent shall comply with the conditions recommended by the hearing committee in its report.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana